 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     PATRICK BRUCE GORDON,                          Case No. 2:91-cv-00882-MCE-EFB DP
12
                                       Petitioner, [PROPOSED] ORDER
13
                   v.
14

15   KEVIN CHAPPELL, Warden, California
     State Prison at San Quentin,
16
                                      Respondent.
17

18        IT IS HEREBY ORDERED that the time for filing respondent’s responsive pleading is
19   extended through and including November 12, 2019.
20

21   Dated: July 10, 2019.                            _____________________________
                                                      The Honorable Edmund F. Brennan
22

23

24

25

26

27

28

                                                            [Proposed] Order (2:91-cv-00882-MCE-EFB
